Exhibit 10.10

ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Agreement”) is made as of
December 31, 2015 (the “Effective Date”), by and between Forest City
Enterprises, Inc. (“Assignor”) and Forest City Employer, LLC (“Assignee”).
WHEREAS, Assignor currently maintains and sponsors employee nonqualified
deferred compensation plans and cash-based incentive plans, including the Forest
City Enterprises, Inc. Deferred Compensation Plan for Executives, the Forest
City Enterprises, Inc. 2005 Deferred Compensation Plan for Executives, the
Forest City Enterprises, Inc. Unfunded Nonqualified Supplemental Retirement Plan
for Executives, the Forest City Enterprises, Inc. Executive Short-Term Incentive
Plan, the Forest City Enterprises, Inc. Executive Long-Term Incentive Plan, the
Forest City Enterprises, Inc. Senior Management Short-Term Incentive Plan, and
the Forest City Enterprises, Inc. Senior Management Long-Term Incentive Plan
(collectively, including all amendments thereto, the “Nonqualified Plans”).
WHEREAS, Assignor currently maintains and sponsors employee benefit plans,
including the Forest City Enterprises, Inc. Group Insurance Plan, the Forest
City Enterprises Flexible Benefits Plan, and the Forest City 401(k) Employee
Savings Plan & Trust (collectively, including all amendments thereto, the
“Qualified Plans”, and together with the Nonqualified Plans, the “Assigned
Plans”); and
WHEREAS, Assignor and Assignee desire to enter into this Agreement to effectuate
the assignment and assumption of the sponsorship of the Assigned Plans and to
allocate payment obligations with respect to the Assigned Plans.
NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:
1.    Assignment and Assumption. Effective as of 11:59 p.m. on the Effective
Date (the “Effective Time”), Assignor hereby assigns to Assignee sponsorship of
the Assigned Plans and Assignee assumes sponsorship of the Assigned Plans.
Notwithstanding the foregoing, (a) Assignor expressly agrees to pay, perform and
discharge any and all obligations under the Nonqualified Plans that accrue prior
to the Effective Time and (b) Assignee agrees to pay, perform and discharge any
and all obligations (i) under the Nonqualified Plans that accrue on or after the
Effective Time and (ii) under the Qualified Plans that accrue prior to, on or
after the Effective Time.
2.    Conforming Changes. Upon the effectiveness of the assignment and
assumption contemplated by this Agreement, each Assigned Plan shall be amended
in such manner as the parties determine to be appropriate to effectuate the
purposes of this Agreement, including the following amendments: all references
to Assignor or its predecessors in the Assigned Plans are hereby amended to be
references to Assignee, and all references to the Board of Directors or the
Compensation Committee of Assignor or its predecessors are hereby amended to be
references to the Board of Directors or the Compensation Committee of Forest
City Realty Trust, Inc., as applicable, in each case except where the context
clearly dictates otherwise.




--------------------------------------------------------------------------------


3.     Further Action. The parties will from time to time on or after the date
hereof, without further consideration, execute, acknowledge and deliver such
further acts, assignments, transfers, conveyances, assumptions and assurances as
may be reasonably required to carry out the intent of this Agreement.
4.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to
principles of conflict of laws.
5.    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same agreement.
6.    Successors. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and permitted assigns,
including, without limitation, the surviving entity resulting from the merger of
FCE Merger Sub, Inc. with and into Assignor pursuant to the terms of the
Agreement and Plan of Merger, dated as of September 15, 2015, among Assignor,
Forest City Realty Trust, Inc., FCE Merger Sub, Inc. and certain other parties
and the subsequent conversion into a limited partnership.
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the 20th
day of November, 2015, to be effective as of the 31st day of December, 2015.


FOREST CITY ENTERPRISES, INC.


By: /s/ DAVID J. LARUE         
       David J. LaRue
       President, Chief Executive Officer and Director




FOREST CITY EMPLOYER, LLC


By: /s/ DAVID J. LARUE         
       David J. LaRue
       President and Chief Executive Officer






2

